DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 05/12/2022 have been presented under AFCP 2.0 program for examination. In the amendments, claim 1 is amended to add limitations "wherein the first encoding scheme comprises the second CRI together with a representation of the difference, ... the second encoding scheme comprises a null CRI together with a first portion of the representation of the difference and the second CRI together with a second portion of the representation of the difference". Claim 11 (similarly claim 12) is amended to add limitations, "first encoding scheme together with a second index corresponding to the second reference signal received power, wherein the first encoding scheme comprises the second index together with a representation of the difference; ... the second encoding scheme comprises a null index together with a first portion of the representation of the difference and the second index together with a second portion of the representation of the difference"., the scope of which has been changed by the newly amended features. 
Since the amended features of claims 1, 11 and 12 would require further search and/or consideration because of the changed scope, the allowability of the amended claims cannot be determined without additional search and/or consideration. As such, the presented amendments do not place the claims into condition for allowance and the claims will NOT be entered.


With regard to the 103 rejections, Applicant’s arguments filed 05/12/2022 have been fully considered in view of the amendments but they are moot at least because the arguments apply to the claim amendments that will NOT be entered.

Regarding the above-mentioned newly amended features in claims 1, 11 and 12, the examiner has updated search even with limited time allotted with AFCP 2.0 program and found new prior art, Kakishima et al (US Publication No. 20190044599) [see, ¶0070]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469